Citation Nr: 0000718	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-42 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a thyroid 
disorder.

2.  Entitlement to an increased evaluation for a parathyroid 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1976.  

This appeal initially arose before the Board of Veteran's 
Appeals (Board) from a rating decision dated June 1995 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs, whereby the veteran's claims identified 
on the first page of this decision were denied.  It was then 
remanded in October 1997 and again in January 1999, for 
additional evidentiary and due process development.  

A hearing was next held at the Montgomery, Alabama, RO in 
June 1999, by the undersigned Member of the Board.  We note 
that the veteran then submitted an additional piece of 
evidence concerning her right knee, and that she did not 
waive the RO's consideration of this material.  As the issue 
of a right knee disorder is not currently before us, and as 
our review of this document shows that it fails to mention 
her service-connected disabilities, we find that no further 
action is warranted on our part concerning this document.  
However, as she, in essence, submitted an informal claim 
during her personal hearing in regards to the issue of 
service connection for a right knee disorder, we note that 
this claim must be referred to the RO, for the appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations of her thyroid 
and parathyroid disorders has been developed.  

2.  A hypothyroidism disability is manifested primarily by 
fatigue, and the requirement for continuous medication.

3.  A hypoparathyroidism disability is manifested primarily 
by the requirement for continuous medication.

4.  A left knee disorder is not shown to be related to the 
veteran's active service.

5.  A left ankle disorder, if extant, is not shown to be 
related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a 
hypothyroidism disability are met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.119, Diagnostic 
Code 7903 (1998).

2.  The criteria for a 10 percent evaluation for a 
hypoparathyroidism disability are met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.119, 
Diagnostic Code 7905 (1998).

3.  A claim for entitlement to service connection for a left 
knee disorder is not well grounded. 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).

4.  A claim for entitlement to service connection for a left 
ankle disorder is not well grounded. 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for  hypothyroid and 
hypoparathyroid disabilities.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, these claims are plausible.  She has 
not alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with her claims folder, are available.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
her claims for increased evaluations for a hypothyroid and 
hypoparathyroid disabilities, has been satisfied.

The veteran's medical history is quite extensive.  Her 
service medical records show that she was seen in April 1975 
with complaints of pain and tenderness in the thyroid gland 
area of her neck.   A narrative summary dated September 1975 
shows that she was diagnosed with Hyperthyroidism (Graves 
Disease).  Her administrative separation discharge 
examination, dated January 1976, shows that her endocrine 
system was evaluated as normal.  Her Report of Medical 
History of the same date shows that she reported thyroid 
trouble and a recent loss or gain in weight, which the 
examiner noted was due to surgically corrected Grave's 
Disease.  An internal medicine record, dated February 1976, 
reveals diagnoses of: (1) Grave's Disease, (2) radical 
subtotal thyroidectomy, September 1975, (3) Post operative 
thyroidectomy, hypoparathyroidism, resolving, (4) Normal 
intrauterine pregnancy, approximately 4-5 months.  

A rating decision dated October 1976 established service 
connection for hypothyroidism with hypoparathyroidism 
residuals, resulting from a thyroidectomy for hyperthyroidism 
(Graves Disease).  The RO noted in that decision that the 
veteran was initially treated with medication without an 
adequate response, resulting in her radical subtotal 
thyroidectomy.  Subsequently, she developed hypothyroidism as 
well as hypocalcemia due to hypoparathyroidism.  The RO also 
noted that the veteran was treated with thyroid replacement 
hormone as well as calcium and had a good response.  A zero 
percent (noncompensable) rating was assigned from April 1, 
1976.  

A June 1995 rating decision next increased the veteran's 
evaluation to 10 percent disabling, noting that the veteran 
indicated that she was currently medicated for her 
disabilities.  

A medical record dated December 1990 reflects that the 
veteran was assessed with the following conditions, in 
pertinent part, as entered on a master problem list:  
(1) status post thyroid and parathyroidectomy, (2) 
hypothyroidism, post operative.  A "continuing medications" 
record next shows that the veteran is taking Synthroid for 
her hypothyroidism, and that she was taking Os-Cal and 
Vitamin D for her status post thyroid and parathyroidectomy 
thyroid problem.

The veteran was afforded a VA rating examination for her 
hypothyroid disorder in March 1995.  That report reveals that 
she was diagnosed with, in pertinent part, (1) status post 
total thyroidectomy in 1976 for hyperthyroidism, (2) 
hypothyroidism and hypoparathyroidism, and (3) 
diverticulosis.  The results of the specific examination show 
that she reported being fatigued sooner than most other 
people, but that "she is used to it", and that she was 
occasionally nervous "but not too bad".  The examiner also 
noted that cardiovascular symptoms were described as sinus 
tachycardia both prior and after surgery (for 
hyperthyroidism), but not often.  Her gastrointestinal 
symptoms were "really not present" even though she had 
loose bowel movements and very occasionally also had blood in 
the stool for which she was evaluated in the past.  The 
examiner also noted that "Decreased T3 and T4 readings do 
not exist lately.  They were within normal limits."  The 
mental assessment was okay.  It was noted that continuous 
medication was required and will be required for the rest of 
her life.  The examiner also indicated that she did not have 
mixed edema.  Her blood pressure was 110/65 with a pulse rate 
of about 64-76 and respiration of 16.  

The results of the laboratory examination conducted in 
conjunction with that examination shows that her T3 Uptake 
was reportedly abnormally low, and her "FR T-4" was 
reportedly abnormally high.

The veteran testified before a local hearing officer on May 
10, 1996.  The hearing transcript reflects that she avers 
that she was required to take daily medication and have lab 
work performed every six months.  She also contended that she 
had muscle cramps in her legs, particularly when under 
stress, and that stress also caused a rapid heartbeat.  She 
also stated that she had fatigue and that she took naps or 
rested approximately every 30 minutes while doing housework, 
or took a three hour nap every four hours on the weekends.  
She averred that she manifested eye problems when her 
condition was not in adequate control.  

The results of the veteran's most recent VA rating 
examination, dated August 1996, show that she was diagnosed 
with, in relevant part, status post total thyroidectomy with 
hypothyroidism and hypoparathyroidism (1975), and 
diverticulosis with spastic colon syndrome.  The examiner 
also indicated that the veteran reported that she was easily 
fatigued, that she was "to some extent nervous", and had 
symptoms of irritable bowel or diverticulosis.  The examiner 
also indicated that her T4 and T3 lab results "were not 
available yet", and that the mental assessment was 
reportedly normal.  The examiner also indicated that 
continuous medication was required.  The listed medications 
were "Synthroid .1mg", "Vitamin D 50, 000 units and Os-
Cal."  The examiner also indicated that her disease was 
stable, and that no myxedema was present.  Her blood pressure 
was reportedly 128/68, with a pulse rate of 72, and 
respiration of 18.  The examiner further noted that she was 
short of breath on questioning, but had no chest pain, 
palpitations or night dyspnea.   The examiner further stated 
that she did sometimes have dysphagia  "related probably to 
neck surgery."  

The veteran also testified before the undersigned Member of 
the Board in June 1999, sitting in Montgomery, Alabama.  She 
testified at that hearing that her medication requirements 
had increased to Synthroid, .125 units per day, Os-Cal 500, 
three times per day, and 50,000 units of Vitamin D.  The 
veteran also reported that her health care practitioners were 
concerned about her large does of Vitamin D, as it could, she 
stated in essence, cause organ damage.  She also testified 
that she was no longer employed, that the last time she was 
employed was "a year and a half ago", and that she felt a 
mental sluggishness.  

The severity of an endocrine disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§4.119 Part 4 (1998) (Schedule).  We note in this regard that 
the veteran is service-connected for residuals of a 
hyperthyroid disorder, including surgically induced 
hypothyroidism and hypoparathyroidism.  We also note that the 
regulations concerning the endocrine system were revised in 
1996, during the pendency of the veteran's appeal, and that 
her claims must be addressed under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute).

Under the criteria in effect prior to June 1996, a 
hypothyroidism disability was evaluated as zero percent 
disabling under Diagnostic Code 7903 when it was considered 
to be in remission.  A 10 percent evaluation was assigned for 
a moderate disability productive of fatigue.  A moderately 
severe disability, with a sluggish mentality and other 
indications of myxedema,  and decreased levels of circulating 
thyroid hormone (T4 and /or T3 by specific assays) 
contemplated a 30 percent rating.  A severe disability, where 
the symptoms under "Pronounced" were somewhat less marked, 
with decreased levels circulating thyroid hormone (T4 and /or 
T3 by specific assays), contemplated a 60 percent disability; 
while a pronounced disability, that is one that is productive 
of a long history of slow pulse, decreased levels of 
circulating thyroid hormone (T4 and /or T3 by specific 
assays), a sluggish mentality, sleepiness, and slow return of 
reflexes was evaluated as 100 percent disabling.  


A hypoparathyroidism disability, evaluated under criteria 
enumerated in Diagnostic Code 7905, was rated by analogy with 
hyperthyroidism for evaluations less than 100 percent.  A 100 
percent evaluation was assigned when postoperative residuals, 
that is, those following a thyroidectomy, showed painful 
muscular spasms (tetany) or marked neuromuscular 
excitability.  A note following the criteria showed that a 10 
percent evaluation was also to be assigned when continuous 
medication was required for control.  

A hyperthyroidism disability was in turn evaluated under the 
criteria enumerated in Diagnostic Code 7900.  A disorder that 
was in remission, operated or cured was determined to be zero 
percent disabling.  A 10 percent evaluation was assigned 
where moderate or postoperative symptoms with tachycardia, 
which may be intermittent, and tremor were present.  A 
moderately severe disability, that is one with the history 
shown under severe, but that has reduced symptoms; or one 
that is postoperative, with tachycardia and increased blood 
pressure or pulse pressure of moderate degree and tremor, was 
evaluated as 30 percent disabling.  A severe disability, 
productive of marked emotional instability, fatigability, 
tachycardia and increased pulse pressure or blood pressure, 
with increased levels of circulating thyroid hormone (T4 and 
/or T3 by specific assays), was evaluated as 60 percent 
disabling.  A pronounced disability, with thyroid 
enlargement, severe tachycardia, increased levels of 
circulating thyroid hormone (T4 and /or T3 by specific 
assays), with marked nervousness, cardiovascular, or 
gastrointestinal symptoms, muscular weakness and loss of 
weight, or postoperative with poor results with the symptoms 
persisting was evaluated as 100 percent disabling.  

Under the regulations currently in effect, a hypothyroidism 
disability, which is contemplated under Diagnostic Code 7903, 
is considered to be 10 percent disabling when fatigability is 
present, or when continuous medication is required for its 
control.  A 30 percent evaluation is contemplated where there 
is fatigability, constipation and mental sluggishness.  A 60 
percent evaluation is assigned when there is muscular 
weakness, mental disturbance, and weight gain, while a 100 
percent evaluation contemplates cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  

Additionally, the criteria in effect subsequent to 1996 with 
regard to a hypoparathyroidism disability show that a 10 
percent evaluation will be assigned when continuous 
medication is required for control.  A 60 percent evaluation 
is assigned when there is marked neuromuscular excitability 
or, paresthesias (of the arms, legs, or circumoral area) plus 
either cataract or evidence of increased intracranial 
pressure.  A 100 percent evaluation is contemplated where 
marked neuromuscular excitability (such as convulsions, 
muscular spasms (tetany) or laryngeal stridor) plus either 
cataract or evidence of increased intracranial pressure (such 
as papilledema) is present.  

After a review of the entire record, we find that two 
separate 10 percent evaluations are warranted under 
Diagnostic Codes 7903 and 7905, under the criteria currently 
in effect.  First, we note that the veteran has averred that 
she suffers primarily from fatigue in connection with her 
hypothyroidism that she currently manifests as a residual of 
the surgically treated hyperthyroidism disorder .  We also 
note that continuous medication, in the form of Synthroid, is 
required for its control.  Further, we note that the veteran 
is also separately medicated for her hypoparathyroidism 
disability.  Specifically, we note that the "continuing 
medications" record discussed above shows that the veteran 
is taking Synthroid for her hypothyroidism, and that she was 
taking Os-Cal and Vitamin D for her status post thyroid and 
parathyroidectomy thyroid problem.  Additionally, the 
examiner of her 1995 VA rating examination listed Os-Cal and 
Vitamin D, as well as Synthroid, as her current medications.  

We do not find, in establishing these percentages, that the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 are violated.  
Importantly, we note that the record is replete with 
references to her fatigability associated with her 
hypothyroidism.  In addition, we note that she is separately 
medicated for her hypoparathyroidism disability.  That is, 
although Diagnostic Code 7903 reflects that a 10 percent 
evaluation will be assigned for a disability productive of 
fatigability or one that requires continuous medication for 
control, we note that a separate 10 percent evaluation should 
be assigned for the continuous medication required to control 
her hypoparathyroidism.  

However, we also find that evaluations greater than 10 
percent are not warranted for either her hypothyroidism or 
hypoparathyroidism disabilities under the current 
regulations.  First, we note in this regard that the medical 
evidence does not demonstrate that she has constipation.  The 
report of her 1995 VAME shows that her gastrointestinal 
symptoms were "really not present" even though she had 
loose bowel movements and very occasionally also had blood in 
the stool for which she was evaluated in the past.  It also 
shows that her mental assessment was "Okay". Although she 
was subsequently diagnosed with irritable bowel syndrome or 
diverticulosis, there is no evidence to show that this is in 
any way related to her disorders.  Again, her mental 
assessment was reportedly normal.  Thus, as fatigability with 
constipation and mental sluggishness must be shown for a 30 
percent evaluation to be warranted under Diagnostic Code 
7903, we find that an evaluation greater than 10 percent is 
not appropriate.  Similarly, the criteria for a 60 or 100 
percent evaluation for her hypothyroidism disorder are also 
not demonstrated by the record.  

Turning to her hypoparathyroidism disability, we note that an 
evaluation greater than 10 percent is also not shown.  That 
is, the medical evidence does not demonstrate that she has 
marked neuromuscular excitability, or; paresthesias (of the 
arms legs or circumoral area) plus either cataract or 
evidence of increased intracranial pressure.  Although she 
may aver that she does in fact manifest such signs or 
symptoms, we note that she has not demonstrated that has any 
medical training or expertise that would permit her to render 
a competent medical opinion.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  We must note that the examiner of her 
August 1996 VA rating examination made a specific clinical 
finding that her disorders were stable.  Thus, the medical 
evidence does not demonstrate that an evaluation greater than 
10 percent is shown under these criteria.  

Turning to the regulations effect prior to June 1996, we note 
that a rating greater than 10 percent is also not warranted 
for either her hypothyroidism or hypoparathyroidism 
disabilities.  First, we note that a moderately severe 
hypothyroidism disability is not shown under 7903.  That is, 
the medical evidence does not demonstrate that "other 
indications of myxedema" are shown so as to warrant a 30 
percent evaluation.  In fact the examiner of her August 1996 
examination specifically found that her disease was stable, 
and that no myxedema was present.  In addition, there is no 
evidence of a slow pulse or slow return of reflexes, so that 
a rating greater than 10 percent could be established.  

Turning the criteria in effect prior to June 1996 relevant to 
her hypoparathyroidism disorder, we note that evidence is 
similarly devoid of tremor, or increased blood pressure or 
pulse, so that evaluations greater than 10 percent would be 
warranted under those criteria.  

Thus, we find that a 10 percent evaluation for her 
hypothyroid disability is warranted under Diagnostic Code 
7903, and that a distinct 10 percent evaluation is also 
appropriate under Diagnostic Code 7905 for her 
hypoparathyroidism disability.  


II.  Entitlement to service connection for a left knee and a 
left ankle disability.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records (SMRs) show that she 
reportedly had foot difficulty, as reflected on her Report of 
Medical History, dated January 1974.  The examiner noted that 
she had "minor surgery" on her "foot" after falling, and 
that she was "recover[ed]" with "NSA [no significant 
abnormality]".  Her SMRs next show that she suffered trauma 
to her left ankle in May 1974, and was assessed with a "2 
[degree] sprain."  A subsequent note, also dated May 1974, 
shows that she had decreased swelling and residual 
ecchymosis.  Her SMRs also show that she was given a physical 
profile for a left ankle sprain in May 1974.  

A November 6, 1974, record shows that the veteran presented 
with a left knee problem.  That record shows that she 
complained of severe pain not associated with any immediate 
trauma, and that she was to be assessed by orthopedics.  A 
record dated November 7, 1974, shows that she reported 
falling down a flight of stairs three months prior and had 
trouble with knee pain since that time.  That SMR shows that 
she had moderate effusion, mild pain, that her range of 
motion was reportedly zero to 90 degrees with pain.  The 
recommendations were an ace bandage and physical therapy.  

Radiographic reports, dated November and December 1974 
respectively, evaluated the veteran's left knee and ankle.  
Her November left knee arthrogram shows that "plain films" 
of the knee were within normal limits.  "Both the menisci 
and the cruciate ligaments are normal.  The cartilage of the 
patello-femoral joint space appears normal thickness on 
several views."  The impression was normal left knee 
arthrogram.  Her December 1974 radiographic record shows that 
her patellar views revealed "Normal patellofemoral 
congruence", and that her left ankle was assessed as normal.  

A February 1975 SMR shows that she complained of her left 
knee giving out and falling, and that she had been 
asymptomatic for about two months.  That record  shows that 
her knee was evaluated as having no tenderness, effusion, 
with a full range of motion, a negative McMurray's sign, 
stable to all stresses, "was able to break, "quad" giving 
out, but unable to discrete pain", had no patellar bursitis, 
and had negative straight leg raises.  

An undated SMR notes that the veteran's knee 'gave out 
again', and that the pain was localized and intra-patellar.  
The report of her separation medical examination shows that 
her feet were clinically evaluated as normal, and that her 
lower extremities were clinically evaluated as abnormal.  The 
examiner indicated that there was a four inch surgical scar 
over the anterior left foot.  On her Report of Medical 
History, the veteran noted that she had had both foot trouble 
and a trick or locked knee.  The examiner noted that the 
"left trick knee and painful joints refers to same, 1974, 
treated with exercise series and knee brace with good 
results.  NCNS", and that her foot trouble referred to 
"severe trauma to [the] left ankle, 1974, treated with cast 
and crutches with good results.  NCNS."  

The medical evidence subsequent to service shows that a 
radiographic report, dated December 1982, revealed that 
although post surgical changes of the MTP [metatarsal 
phalangeal] were present, there were no complications 
associated with the surgery that were radiographically 
evident, and showed that there was slight overlying soft 
tissue swelling along the dorsum of the distal foot.  The 
examiner continued:  "Perhaps a bone scan would be helpful 
to determine if there is some subtle bony process present 
that is not evident radiographically.  The remainder of the 
examination is unremarkable."  

A consultation sheet dated September 1994 notes that the 
veteran complained of knee pain, and found that there was 
pain on full flexion of her left knee, and on McMurray's 
examination.  The examiner found that there was pain with 
restricted flexion of extension of knee, no patella-femoral 
pain, and no ligament instability.  The examiner also noted 
that she was to be treated for the inflammation.  A 
chronologic record of medical care dated September 1, 1994 
notes that the veteran reported, via telephone to a help desk 
medical advice system, that she had knee problems, with pain, 
swelling, restricted movement, and shooting pain going down 
her leg.  A subsequent record, dated September 7, 1994 shows 
that she was evaluated and noted to have full range of 
motion, with knee pain on acute flexion and with 
hyperextension.  There was no swelling or tenderness noted, 
and no calf tenderness.  The assessment was knee pain.  

A private medical report dated December 1994 shows that the 
veteran complained of a painful knee.  The examiner obtained 
a history from the veteran, which includes her reporting that 
she recalled having left knee difficulty in May 1974, and of 
being on crutches for an additional ankle disorder.  The 
veteran also recalled  a "giveway incident" and of having 
fluid aspirated from her left knee.  The examiner's diagnosis 
was of a possible torn medial meniscus.  An operative report 
is also of record, and shows a preoperative diagnosis as 
indicated above, and a postoperative diagnosis of 
chondromalacia, with shaving of the medial femoral condyle, 
and "plica band".  

The report of a radiographic examination of the veteran's 
left knee dated March 1995 is also of record, and shows that 
there was mild cartilage loss in the medial compartment with 
hypertrophic changes in the patellofemoral space.  The 
examiner indicated that the findings were consistent with 
osteoarthritis. 

The report of a 1996 VA joints examination is also of record.  
That report shows that the veteran walked without a limp, and 
that there was an arthroscopic scar on the superior medial 
aspect of the left knee.  There was no swelling, no 
deformity, no subluxation, lateral instability, non-union, 
loose motion, malunion, or atrophy noted.  The range of 
motion of the right and the left knee was reported as 
follows:  Right knee flexion 140 degrees, extension 180 
degrees; left knee flexion 132 degrees and 180 degrees of 
extension.  The range of motion of the right ankle was 44 
degrees of plantar flexion, and 8 degrees of dorsiflexion; 
the left ankle was reported as having 42 degrees of plantar 
flexion and 7 degrees of dorsiflexion.  The diagnosis was 
derangement of the left knee and ankle, post traumatic.  The 
radiographic report of the left knee found no evidence of 
fracture or dislocation, and noted that the left knee 
appeared normal.  Similarly, the left ankle appeared normal 
with no evidence of fracture or dislocation.  

An addendum to that examination, dated November 1997, was 
prepared in an attempt to provide a nexus opinion.  The 
examiner stated that "It is as likely as not or less likely 
that the left knee and left ankle disabilities are not due to 
the service.  In fact, there is no relationship between the 
current left knee and left ankle disabilities in the service.  
She has very little loss of range of motion and negative x-
rays.  This is in answer to the addendum for the remand."  

We note that in order for the veteran's claims to be well 
grounded, all three of the criteria enumerated in Cohen must 
be satisfied.  That is, although she has shown that she did 
sustain injuries to her left knee and ankle during her active 
service, the report of her separation medical examination 
also indicated that these injuries were treated with good 
results.  In addition, although she was treated for 
chondromalacia, with shaving of the medial femoral condyle, 
and "plica band" in 1994, the record does not show that 
these disabilities were in any way related to her service.  
In addition, the evidence of record subsequent to that 
operative procedure shows only that osteoarthritis and 
internal derangement of the left knee is present.  That is, 
it does not show whether these disorders are related either 
to her active service, her treatment in 1994, or any other 
factor; therefore, the nexus requirement is not met and the 
claims are not well grounded.  We also note in this regard 
that the examiner  of her VA examination found that it was 
not as likely or not (or was actually less likely) that her 
left knee and ankle disabilities were due to her active 
service.   The examiner then continued, "In fact, there is 
no relationship between the current left knee and left ankle 
disabilities in the service."    

We similarly note that there is no evidence that a left ankle 
disorder, if extant, is related to the veteran's active 
service.  

Thus, although the veteran has submitted such a claim, the 
Board must point out that a nexus must be established by 
medical evidence, and that the veteran has not established 
that she has the medical expertise required to make such a 
finding.  Although the veteran's complaints are of record, a 
nexus between her in-service injuries and any current 
disorders is not shown by medical evidence.  Thus, in the 
absence of clinical evidence showing a relationship between 
the veteran's service and any current left knee or ankle 
disorder, her claims must be denied as not well grounded.

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In this case, we note that the rating 
decision and statements of the case advised the veteran of 
the requirements of a well-grounded claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent evaluation for a hypothyroidism 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

Entitlement to a 10 percent evaluation for a parathyroid 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for a left knee disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  Shortness of breath, a subjective difficulty or distress in breathing, usually associated with disease of the 
heart or lungs; occurs normally during intense physical exertion or at high altitude. STEDMAN'S MEDICAL 
DICTIONARY, 26th Ed., Williams &Wilkins, Baltimore.
  Difficulty in swallowing.  Id.  
  Hypothyroidism characterized by a relatively hard edema of subcutaneous tissue, with increased content of 
proteoglycans in the fluid; characterized by somnolence, slow mentation, dryness and loss of hair, increased 
fluid in body cavities such as the pericardial sac, subnormal temperature, hoarseness, muscle weakness, and 
slow return of muscle to neutral position after a tendon jerk; usually caused by removal or loss of function of 
thyroid tissue.  
    We note in this regard that Stedman's Medical Dictionary defines medication as "1. The act of medicating.  
2. A medicinal substance, or medicament."  A medicament is in turn defined as "A medicine, medicinal 
application or remedy".  We note that the regulation uses the term "continuous medication", and that the term 
medication is broader than the term medicine, as it includes a medicament in its definition.  Finally, we note, 
as indicated above, that a medicament is similarly broad, as it includes not only medicine, but also a 
medicinal application, and a remedy.  A remedy is defined as "An agent that cures disease or alleviates its 
symptoms."  We determine that it is sufficiently clear from the record that the veteran will require the remedy 
of Vitamin D and Os-Cal to alleviate the symptoms of her hypoparathyroid disorder (i.e. the deficiencies in 
those areas), and thus, find that the assignment of a 10 percent evaluation under Diagnostic Code 7905 is not 
inappropriate.  
  We note that the examiner appeared to use a double negative when discounting the relationship between the 
veteran's disorders and service.  However, we do not find that this grammatical error is of significance, 
particularly in light of totality of the examiner's statements negating any connection between service and a 
left knee or ankle disorder.  

